Case 18-00474 Doc 1

 

 

Filed12/11/18 Page'l Of 42

 

 

 

B104 (FORM 104) (08/07)
ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING NUMBER
(lnstructions on Reverse) (C°“" Use O”IY) \% § l .-/( \\(
PLAINTIFFS DEFENDANTS
Theresa Dawn nga|, Tho Bank of New York Mollon f/l</a Tho Bank of New York, as

Aka Theresa Dawn Royal Brown

Trustee for the Certillcateholders of the CWABS |nc.,
Asset-Backed Certilicates, Sen'es 2006-1

 

ATTORNEYS (F inn Name, Address,
Brock and Scott, PLLC

7564 Standish P|ace, Suite #115
Rockvi||e, MD 20855 (410) 306-7821

and Telephone No.)

ATTORNEYS (If Known)
Gene Jung, Esq.

 

 

PARTY (Check One Box Only)

g Debtor El U.S. Trustee/Bankruptcy Admin
El Creditor n Other

l:l Trustee `

PARTY (Check One Box Only)

l'_'l Debtor |J U.S. Trustee/Bankruptcy Admin
2 Creditor gOther

E\ Trustee

 

 

CAUSE OF ACI'ION (WRI'IE A BRIEF STATEMENT OF CAUSE OF ACI'ION, INCLUD]NG ALL U.S. STATU'I'ES INVOLVED)

AtissueithemerornotheDefendanthasavdidandbga|daimandmeretore
Code) U.C.C.Artlole 3-301,

Standingtoenfomelhenegot`mbte
itisneeessaryfortheDefendanttoestablishavalidandlegalpmofofc|aininomerwhavemeauttmmywenfomemenegottabhlnsvumem

instrument as vyel| as claim as a ereditor. Under (Unifonrl Commemal

 

 

 

FRBP 7001(1) - Recovery of MoneyIProperty

l l-Recovery of money/property - §542 turnover of property
n lZ-Recovery of money/property - §547 preference

l3-Recovery of money/property - §548 fraudulent transfer

l4-Recovery of money/property - other

FRBP 7001(2) - Validity, Priority or Extent of Lien
21-Validity, priority or extent of lien or other interest in property

FRBP 7001(3) - Approval of Sale of Property
3l-Approval of sale of property of estate and of a co-owner - §363(]1)

FRBP 7001(4) - Objection/Revocation of Dischargc
4l-Objection / revocation of discharge ~ §727(c),(d),(e)

FRBP 7001(5) ~ Revocation of Conlirmation
5 l -Revocation of confirmation

mr 7001(6) _ l)isoliargoohiliry
oo-Disoliargoabilicy - §523(3)(1),(14),(14A) priority cox claim
62_I)isohargoabiliry - §523(3)(2), false pretenses false representation
actual nova
m 67-Dischargeability - §523(a)(4), fraud as iiduciary, embezzlement, larceny

(continued next column)

FRBP 7001(6) ~ Dischnrgeahi|ity (continned)
6l-Dischargeability - §523(a)(5), domestic support
68-Dischargeability - §523(a)(6), willful and malicious injury
63-Dischargeability - §523(a)(8), student loan
64-Dischargeability - §523(3)(15), divorce or separation obligation
(other than domestic support)
65-Dischargeabi1ity - other

  

’::‘.:"

ih,._.

;’;i§

FRBP 7001(7) - Injunctive Relief z:j
7l-Iojimou'vo ioliof~ imposition of stayf §§
72-Injunctive relief - other --~
FRBP 7001(8) Subordination of Claim or . , wm
81 -Subordination of claim or interest `“ 337
FRBP 7001(9)Doolamory Judgmom §§
91-Doolai-o¢oryjudgmoni i§.»~'

FRBP 7001(10) Determioatioo of Removed Action
01-Detcrmination of removed claim or cause

Other
l:l ss-sIPA case _ 15 U.s.c. §§7saao oz.soq.
02-Other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

D Check if this case involves a substantive issue of state law

El Check if this is asserted to be a class action under FRCP 23

 

 

IJ Check if a jury trial is demanded in complaint

Dernand $ 300,000

 

 

Other Relief Sought

n)Dednm|veDemmmvnh.mwmcuusdmhwmummnamdmmhmdhmpmu
malcbimmmhfllihnsbihmduedhdrdpmddddnlld
c)'b\l|\dtmNNWWM,MMMMWNM&*,TN~*,MMWUM
dehmylquwlhmmmhnwhnvvhmemmpenhgmbomnu 'smedlnhl'.

 

 

 

CaSe 18-00474 DOC 'l Filed 12/11/18 Page 2 Of 42
B104 (FORM 104) (08/07), Page 2

 

BANKRUPTCY CASE lN WHICH THIS ADVERSARY PR()CEEDING ARISES

 

 

 

 

 

 

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.

THERESA DAWN ROYAL 18-20486-WlL

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF IUDGE

MARYLAND GREENBELT Honorab|e Wendelin |. Lipp
RELA'I`ED ADVERSARY PROCEED]NG (IF ANY)

PLAINTlFF DEFENDANT ADVERSARY

N/A PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF IUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

WLW <;D M~»/- @3{

 

 

 

 

 

DATE PRINT NAME 01= ATroRNEY (0R PLAINTIFP)
DECEMBER 11, 2018 THERESA DAWN ROYAL (PRO SE)
INsTRUcrloNs

The iiling of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court Which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge Ifsuch a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and tile Form 104, the Adversary Proceeding Cover
Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case
Filing system (CM/ECF). (CM/ECF captures the information on Forrn 104 as part of the filing process.) When completed,
the cover sheet summarizes basic information on the adversary proceeding The clerk of court needs the information to
process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local niles of court 'I`he cover sheet, which is largely self-
explanatory, must be completed by the plaintist attorney (or by the plaintiff if the plaintiff is not represented by an
attomey). A separate cover sheet must be submitted to the clerk for each complaint tiled.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants

Demand. Enter the dollar amount being demanded in the complaint

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
plaintiff is represented by a law firm, a member of the linn must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 

 

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 3 Of 42

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF MARYLAND
GREENBELT DIVISION

THERESA DAWN ROYAL, Adversary No.:
AKA THERESA DAWN ROYAL BROWN
PRO SE CASE NO.: 18-20486- WIL
12305 QUILT PATCH LANE
BOME, MARYLAND CHAPTER 13

PLAINTIFF

COMPLAINT FOR DECLATORY

Vs. JUDGEMENT OF VERIF.ICATION OF DEB'I`

THE BANK OF NEW YORK MELLON FKA
THE BANK OF NEW YORK, AS TRUSTEE
F()R THE CERTIFICATEHOLDERS OF THE
CWABS INC., ASSET-BACKED
CERTIFICATES, SERIES 2006-l

(Notice to Agents is Notice to Principles

Notice to Principles is Notice to Agents)

 

 

DEFENDANT

 

 

DECLARATORY JUDGEMENT OF VERIFICATI()N OF DEBT
Reference Information
Alleged Shellpoint Loan Number: XXXXXX2480
Property Address: 12305 Quilt Patch Lane, Bowie, Maryland 20720
I. Introduction

COMES NOW, Debtor and Plaintiff, THERESA DAWN ROYAL ("Plaintiii"), and
files this Complaint for Declaratory Judgement of Verification of Debt.

Defendant claims it has a security interest in the Plaintiffs’ property which arises from a
promissory note and deed of Trust signed by Plaintiff Theresa Dawn Royal on December 14,

2005 .

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 4 Of 42

The alleged “note” indicates that the debt is payable to America’s Wholesale Lender
(AWL). That document is not endorsed by Arnerica’s Wholesale Lender (AWL)
to The Bank of New York 'Me'llon FKA`the Bank of New York, nor does it appear to be an
original document There is no legal assignment of said Deed of Trust to The Bank of
New York Mellon FKA the Bank ofNeW York.

Declaratory Judgment is sought by the Plaintifl` to compel the Defendant to provide a
legal and valid proof of claim besides a photocopy of‘the note made years ago.

A Promissory Note, like a check is a one of a kind negotiable instrument One cannot
take a photocopy of a check to a bank to cash it. lt is for this reason that the original wet ink
signature promissory note is a critical piece of material evidence to establish whether or not the
Defendant is the Holder in Due Course (as governed under the Uniform Commercial `Code)~ and
if not, who is.

The main point at issue of this controversy is the right of enforcement of the Promissory

Note by the Defendant as well as notary fraud and forgery being discovered

II. Jurisdiction and Venue

The subject Property is in Prince George’s County and therefore falls under this
Honorable Court’s jurisdiction The Plaintiff lives in Prince George’s County and the Defendant
is a corporation that has done extensive business in Prince George’s County. The diverse
citizenship of the litigants is covered under interstate commerce

The Venue is in the United States Bankruptcy Court District of Maryland, Greenbelt

Division.

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 5 Of 42

III. JUDICIAL NOTICE
Plaintiif moves this Honorable Court to take the following Mandatory Judicial Notice:
l) Under the Federal Rules of Civil Procedure Rule 201 (d) of the following:

a. The United States Supreme Court, in Haines v Kemer 404 U.S. 519 (19`72),
said that all litigants defending themselves must be afforded the opportunity to
present their evidence and that the Court should look to the substance of the

complaint rather than the form.

b. In Platsky v CIA, 953 F.2d 26 (2nd Cir. 1991), the Circuit Court of Appeals
allowed that the District Court should have explained to the litigant proceeding
without a lawyer, the correct form to the plaintiff so that he could have amended
his pleadings accordingly Plaintiff respectfully reserves the right to amend this

complaint

2) Under the Federal Rules of Evidence:

 

ln Omychund v Barker (1745) l Atk, 21, 49; 26 ER 15, 33, Lord Harwicke stated that

no evidence was admissible unless it was "the best that the nature of the case will allow".

a) Rule 1002. Requirement of Original
To prove the content of a writing, recording, or photograph, the original
writing, recording, or photograph is required, except as otherwise provided in

these rules or by Act of Congress.

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 6 Of 42

b) Rule 1003. Admissibility of Duplicates

A duplicate is admissible to the same extent as an original unless (l) a

genuine question is raised as to the authenticity of the original or (2) in the
circumstances it would be unfair to admit the duplicate in lieu of the original.

c) Rule 901 (a). Requirement of Authentication or Identiiication

The requirement of authentication or identification as a condition precedent to
admissibility is satistied by evidence sufficient to support a finding that the matter
in question is what its proponent claims.

d) A Copy of a promissory note cannot be admitted as evidence unless is it
authenticated In presenting evidence regarding the promissory note, a photocopy
is considered a forgery for this purpose as its authenticity is at issue and it is
unfair to admit the duplicate in lieu of the original Under Uniform Commercial
Code, the original is required to have a chain of endorsements documenting the
chain of title of ownership. The original contains material evidence pertaining to
who the current [emphasis] holder in due course that the duplicate (made years

ago) cannot provide.

IV. Standard of Review
The law provides that a pro se litigant’s case must be accepted on substance and be
liberally construed under F.R.Civ.P S(e). A pro se litigant cannot be held to the same standard as

a BAR attorney. The law provides that a pleading should be judged on the merits and not the

form to afford justice to all.

 

 

 

 

CaSe 18-00474 DOC 1 Filed 12/11/18 Page 7 Of 42

V. The Parties

l. The Plaintiff, Theresa Dawn Royal, is a natural person and resident of Prince George’s
County seeking bankruptcy protection Theresa Dawn Royal is also the debtor of the loan.

2. The Defendant, The Bank of New York Mellon FKA the Bank of New York, is the
alleged lender of this loan With adverse interest in the controversy.

3. Through a series of fraudulent transactions from the original lender, America’s
Wholesale Lender (AWL), The Bank of New York Mellon FKA the Bank of New York is
claiming to be the current holder in due course and creditor in this action.

4. America’s Wholesale Lender (AWL) is the original lender of the promissory note.

VI. Statement of Facts

Plaintiff, Theresa Dawn Royal, did sign a promissory note and Deed of Trust with
America’s Wholesale Lender (AWL) on December 14, 2005.

lt is the pattern and practice of banking institutions to bundle and trade “mortgage backed
securities” trading and mortgage securitizationsl, therefore it is uncertain who is actually the note
holder in due course of the Plaintift’s promissory note and Deed of Trust.

Therefore, it is reasonable for the Plaintiff to assume that her loan was also traded and to
verify whether or not the Defendant has a valid claim, and the lawful right of enforcement of the
alleged debt. Therefore, the Defendant is required to verify that Defendant has a valid and legal

proof of claim and standing under FRBP Rule 3001 (d).

 

‘ See eg, James R. Barth et al., A Short History of the Subprime Market Meltdown 5
tig.2 (Milken institute 2008), available at

http :I/www.milkeninstitute.orngublications/publications.taf?function=detail&lD=38801 03
8&cat=Papers (Showing that approximately 85% of all home mortgages originated in
2006 and 2007 were securitized)

 

 

 

CaSe 18-00474 DOC 1 Filed 12/11/18 Page 8 Of 42

The Plaintiff, Theresa Royal Brown, filed for Chapter 13 Bankruptcy protection on

August 8, 2018 after repeated attempts by the servicer, Shellpoint Mortgage Servicing acting on

behalf of the Defendant, The Bank of New York Mellon FKA the Bank of New York, to

commence foreclosure proceedings

The Plaintiff`, Theresa Dawn Royal, also hired an independent, private mortgage

investigator and found a number of TILA and RESPA violations as outlined in the claims below:

a.

The Defendant, Bank of New York Mellon, filed a purported proof of claim Claim No.
2-1 in the amount of $621,457.92 for alleged principal balance, interest, escrow
deficiency and fees due on said property 12305 Quilt Patch Lane, Bowie, Maryland
20720, a copy of which is annexed hereto as Exhibit “A.”

The Proof` of Claim fails to set forth any documentation demonstrating that the filer of
the claim is the actual holder of a secured loan on Plaintiff"s property or that its loan, if
any, has been perfected

The alleged original lender of the loan on the subject property was America’s Wholesale
Lender (AWL), a New York. (See attached Note and Mortgage- Exhibit “B”). The
Plaintiff was misled from day one as to who the actual lender was since Countrywide
Mortgage was also listed in the loan documents as the lender, and to Whom the Plaintii`f
originally paid mortgage payments (See attached lnterest Only Adjustable Rate Rider
Loan Documents - Exhibit “C”).

PlaintiE learned that AWL was never a corporation incorporated in the State of New
York. (See Certification of State of New York Department of State- Exhibit “D”).

In addition, to the best of Debtor's knowledge, Countrywide never filed a dba registration

for AWL in the State of Maryland

 

 

 

CaSe 18-00474 DOC 1 Filed 12/11/18 Page 9 Of 42

f. AWL, which was never a legal entity, could thus, not be a member of Mortgage
Electronic Registration Systems, Inc. (hereinafter "MERS"). MERS can only assign
mortgage rights for its members. See Bank of New York v. Alderazzi, 2010 NY Slip Op
20167, 28 Misc 3d 376 (April 19, 2010).

g. There was an Assignment of Deed of Trust, Maryland, apparently prepared by chen
dated July 10, 2013 and recorded on September 13, 2013 from MERS to Defendant, The
Bank of New York Mellon as Trustee for CWABS, Inc. Asset-Backed Certiiicates, Series
2006-1. (See attached Assignment of Deed of Trust- Exhibit “E”, MCI Chain of Title
Analysis and Mortgage Investigation- Exhibit “F” and Aflidavit of Joseph R. Esquivel,
Jr- Exhibit “G”). As indicated above, MERS had no authority to assign the Assignment of
Deed of Trust on behalf of America’s Wholesale Lenders (AWL).

h. 'l`he Closing Date of the Trust was February 10, 2006. (See attached MCI Chain of Title
Analysis and Mortgage Investigation- Exhibit “F” and Affidavit of Joseph R. Esquivel,
Jr- Exhibit “G”).) The Pooling and Servicing Agreement for the Trust ("PSA") M
that any transfers to the Trust be done by the Trust Depositor CWABS, Inc., not MERS,
and that all transfers to the Trust be done prior to the Closing Date of Februaiy 10, 2006
in order for there to be a legal and valid transfer of a loan to the Trust. (See attached
MCI Chain of Title Analysis and Mortgage Investigation- Exhibit “F” and Affidavit of
Joseph R. Esquivel, Jr- Exhibit “G”). And see Balch v. LaSalle Bank, 171 So.3d 207 (Fla.
3rd DCA 2015)

i. The Trust is a Trust governed by the laws of the State of New York. (See attached MCI
Chain of Title Analysis and Mortgage Investigation- Exhibit “F”). Defendant has not

complied with requirements of the applicable law to be the legal and valid holder or

 

 

 

CaSe 18-00474 DOC 1 Filed 12/11/18 Page 10 Of 42

owner of the Plaintiffs mortgage loan, Applicable New York Trust Laws provide that
“Every sale, conveyance or other act of the trustee in contravention of the trust is void.”
New York EP'I`L § 7- 2.4. "Therefore, the acceptance of the note and mortgage by the
trustee after the date the trust closed, would be void.” Wells Fargo Bank, N.A. V.
Erobobo (Apr. 29, 2013) 39 Misc. 3d 1220(A), 2013 WL 1831799, slip op.

In America’s Wholesale Lender (AWL) v. Pagano, No. 24447, (Appellate Court of
Connecticut 2005), the Court held that since AWL was just a trade name and a trade
name is not a legal entity with capacity to sue, America’s Wholesale Lender (AWL) did
not have standing to litigate the merits of the case. Also see America’s Wholesale Lender
(AWL) v. Silberstein, et. al., No. 24592, (Appellate Court of Connecticut 2005).

. The copy of the Note that was provided to Plaintiff by Maximum Title Group, Inc. does
not contain an endorsement to transfer the loan (See attached Exhibit “B”) and, therefore,
the Note is only payable to the alleged original lender, America’s Wholesale Lender
(AWL). MD Code, Commercial Law, Title 3, Section 3-201, Negotiation, (b) provides:
"(b) Except for negotiation by a remitter, if an instrument is payable to an identified
person, negotiation requires transfer of possession of the instrument _s_igd_it_s_
indorsement by the holder. If an instrument is payable to bearer, it may be negotiated
by transfer of possession alone." (Emphasis added). Plantiff‘s mortgage loan is made
payable to America’s Wholesale Lender (AWL), a non-existent entity.

Defendant cannot be a holder in due course since they allegedly obtained an interest in
the loan after the loan was in default. See MD Code, Commercial Law, Section 3-302.

. In addition, the State of Maryland Tax Assessor Records shows that Residential Credit

Solutions is the owner of the debt. (See attached Exhibit “H”)

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 11 Of 42

n. A Substitution of Trustee on behalf of Defendant was prepared by chen on September
5 , 2014 and recorded on April 21, 2015 (See attached Substitution of Trustee- Exhibit “I”
and MCI Chain of Title Analysis and Mortgage Investigation- Exhibit “F”). The
Substitution was improper because it was done by chen as alleged attorney in fact for
Defendant and no power of attorney to chen was attached to the Assignment See
Maryland Code, Real Property Section 4-107(a).

0. In Anderson v. Burson, 35 A.`3d 452 (MD 2012) the Maryland Appellate Court stated:
Securitization of residential mortgages, once a very lucrative practice, is denounced
frequently now by the public and media, described as ”shoveling loans into trusts like
coal into the Titanic's boilers." Gretchen Morgenson, Guess Wat Got Lost in the
Pool? N.Y. Times, 1 Mar. 2009, at BUl. At best, it is a modern, fast-paced commercial
practice that misaligns with some of the hoary law of negotiable instruments secured by
realty. Yet only since the advent of the recent economic downturn have courts been
called upon to consider the claims of borrowers challenging some of these industry
practices and shortcomings "l`he Court continued on to say: The Maryland Code,

Commercial Law Article governs a negotiable promissory note that is secured by a deed

 

of trust. Sl`lver Sprz`ng Title Co. v. Chadwick, 213 Md. 178, 181 131 A.Zd 489, 490
(1957); Le Brun v. Prc)sl`se, 197 Md. 466, 474-75, 79 A.2d 543, 548 (1951); Md.Code
Ann., Com. Law § 9-203(g) & cmt. 9 (LexisNexis 2002). The deed of trust cannot be
transferred like a mortgage; rather, the corresponding note may be transferred, and carries

with it the security provided by the deed oftrust. Le Brun, 197 Md. at 474, 79 A.2d at

548.

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 12 Of 42

p. Whether a negotiable instrument, such as a deed of trust note, is transferred or negotiated
dictates the enforcement rights of the note transferee See Svrcek v. chen, 203 MD.
App, 705 (March 2012)

q. Defendant has not met the requirements of Maryland law to show that Defendant has a
valid and legal interest in the Plaintiti’s loan.

r. Plaintiff, therefore, asserts that Defendant, as Trustee of the Trust, has no right to collect on
Plaintift's mortgage debt and therefore the Proof of Claim is invalid and not legally

enforceable

VII. CAUSE ()F ACTION

At issue is whether or not the Defendant has a valid and legal claim and therefore
Standing to enforce the negotiable instrument as well as claim as a creditor. Under
(Uniform Commercial Code) U.C.C. Article 3 - 301, it is necessary for the Defendant to
establish a valid and legal proof of claim in order to have the authority to enforce the negotiable
instrument

The power of enforcement is subject to “evidence of indebtedness”. The Plaintiff
hereby petitions this Honorable Court to render a Declaratory Judgment as to whether or not the
Defendant has valid and legal claim on the loan as referenced in this case.

In addition, after review of the original mortgage transaction and docurnents,

there appears to be naud and forgery that were found in the original documents
Therefore, the original mortgage note and deed of trust was fraudulent from the

beginning and is an unenforceable contract

10

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 13 Of 42

Elements of a Declaratory Judgment

1. There is a bona jide, actual, present, practical need for the declaration sought HERE, the
Defendant wishes to collect on a debt but has not provided any valid or legal proof of claim
other than a photocopy of an instrument made years ago to an entity other than the Defendant
THEREFORE, a declaration is sought from this court to determine whether the Defendant has a
valid and legal claim on the promissory note.

2. The declaration deals with present, ascertained or ascertainable state of facts or present
controversy as to a state of facts. Anticipated future controversies will not support the action.
HERE, the Defendant intends to sell the property in a Trustee Sale and claim standing as a
creditor. THEREFORE, the declaration is required to resolve whether the Defendant has
Standing to enforce the instrument and be named a Creditor in this action.

3. Some right, power, privilege, or immunity of the complaining party is dependent on the
facts or the law applicable to the facts. HERE, the Plaintiff has the right to demand presentment
of the original instrument under U.C.C. 3 § 501 (b) 2 (a). It is uncertain who is the Holder in
Due Course or whether the Defendant have any rights of enforcement Under F.R.B.P. Rule 3001
(d), the Defendant must provide a valid and legal proof of claim of perfection of their security
interest. THEREF()RE, the Plaintiff motions this court to compel the Defendant to provide a
valid and legal proof of claim.

4. Some person has or may have an actual, present, adverse, and antagonistic interest in the
subject matter, either in fact or law. HERE, the Defendant claims to have the right of Holder in
Due Course and seeks to enforce the negotiable instrument as a creditor. As it is the pattern and
practice of the banking industry to sell/assign notes that comes into their possession, the Plaintiff

has the right to know who is the real party of interest in this subject matter. THEREFORE, the

11

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 14 Of 42

declaration is required to clarify each party’s position in this controversy.

5. The adverse and antagonistic interest is before the court by proper process or class
representation HERE, there is genuine adverse interest The Defendant wishes to foreclose on
the subject property and claim standing as a creditor but have not provided valid and legal proof
of claim as defined under Maryland Commercial Code nor F.R.B.P. Rule 3001 (d). THUS,
intervention of the court is sought to clarify the Defendant’s position and the rights of the
Plaintiff.

6. The relief sought is not merely the giving of legal advice by the court or an
answer to questions founded merely in curiosity. HERE, an absolute declaration is petitioned
before this court to adjudicate the rights of each party involved in this controversy. The
Defendant wishes to enforce the note and claim standing as a creditor but has not provided a
valid or legal proof of clairn. THUS, a declaration is needed to compel the Defendant to either
provide a valid and legal proof of claim or release their claim over the Plaintiif.

7. Upon extensive review of the mortgage note and transaction on said property,
12305 Quilt Patch Lane, Bowie, Maryland 20720, Page 6 and Page 12 of both the first and
second mortgages on the property is a notary page. (Pages 6 and 12 - the original mortgage
documents are on legal sheets therefore the top and bottom of the alleged notary pages are copied
and attached -Exhibit J). Notice on both pages that the name of the Plaintilf, Theresa D. Royal is
written in long hand and is not Plaintiff’ s handwriting and is not an original “wet ink” signature
as is customary for notarized documents in the state of Maryland. In addition, there is no Notary

seal affixed, nor did the Closer, Carrie Hellbach, sign the document

12

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 15 Of 42

8. Moreover, the initials at the bottom of the page were not initialed by the
Plaintitf and Plaintiff contends that her initials were forged on both notary documents in this
Deed of Trust Plaintiif also contends that she did not make any oaths to said Notary Public,
Sharon G. Fowler, nor was Ms. Fowler at the Maximum Title OHice where this mortgage
transaction took place on December 14, 2005.

9. In addition, there is another person listed, Wanda DeBord, for Anne Arundel
County. The said property is in Prince George’s County, Maryland and Plaintiif has no
knowledge of who Ms. Debord is or what role she plays in this mortgage transaction. This
document is a complete fabrication (Please also thoroughly review the MCI Chain of title
Analysis and Mortgage Investigation - Exhibit “F”). Therefore, Plaintiif concludes the entire
original mortgage note and deed of trust was fraudulent and is an unenforceable contract

In conclusion, having fulfilled all the elements of the declaratory judgment, this court has

subject matter jurisdiction to declare the rights of each party in this clear and present controversy
involving the promissory note, who the real parties of interest are and who has standing to

enforce the negotiable instrument as a creditor.

VIII. PRESUMPTIONS OF LAW REBUTTED
1) The Defendant Has Valid Standing to Enforce the Note

It is the presumption that the Defendant has valid and legal Standing to Enforce the
promissory note.

The Plaintiff hereby motions the court to take judicial notice that the Plaintiff is rebutting

this presumption This right of enforcement is at issue.

13

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 16 Of 42

IX. Claims
1) The Defendant has no Standing to Enforce the Negotiable Instrument

It is pattern and practice of banking institutions to sell and/or assign loans, therefore it is
uncertain who is actually the current [emphasis] note holder in due course and who is entitled to
enforce the promissory note. This is evident by the fact that the original lender is listed as
America Wholesale Mortgage (AWL), but the note also listed Countrywide Mortgage as the
lender. While the current claimant is The Bank of New York Mellon FKA the Bank of New
York.

At issue is who the Holder is and whether the Defendant has the authority of or from the
Holder. Under U.C.C. 3 - 301, the authority to enforce the promissory note comes directly from
the Holder in Due Course. Under F.R.B.P. Rule 3001 (d), the Defendant must provide valid
proof of claim as a creditor. Speciiically, the Defendant must provide evidence of perfected
security interest

Federal Circuit Courts have ruled that the only way to prove the perfection of any security
is by actual possession of the security. See Matter of Staff Mortg. & Inv. Corp., 550 F.2d 1228
(9th Cir 1977). Unequivocally the Court’s rule is that in order to prove the "instrumen ",
possession is mandatory.

Under U.C.C. 3 - 501 G)) 2 (a) the original wet ink signature promissory note is the only
allowable evidence as proof of claim. The original promissory note is critical material
evidence [emphasis] to support the Defendant’s proof of claim as it contains the only valid and
legally binding chain of title of assignment on the negotiable instrument and identities who the

last legal Holder in Due Course. A photocopy of the instrument made years ago is insufficient

14

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 17 Of 42

valid or legal proof of claim and is rejected by the Plaintiff? as it does not provide any evidence
as to who the current [emphasis] Holder in Due Course is.

Under U.C.C. 3 - 308 (a), the signature in an instrument denied by the Party under whom
enforcement is required is not admissible The burden of proof must be bore by the Party
seeking enforcement (the Defendant). Therefore, for the purpose of this controversy, all
photocopies of the promissory note is considered a forgery as the signature on any photocopy
supplied by the Defendant cannot be verified, and its authenticity is disputed

If Defendant cannot show they are a Note Holder in Due Course nor establish lawful
authority from the true Note Holder in Due Course, then they have no Standing to have the right

of enforcement or claim as a creditor.

2) MERS has no Lawful Authority to Assign the Note and Deed of Trust.
MERS (Mortgage Electronic Registration Systems) electronically tracks the transfer of
title between assignments of the promissory note for the purpose of securitization tracking.
United States Bankruptcy Court for the Eastern District of Califoriiia issued a ruling
dated May 20, 2010 in the matter of In Re: Walker that is on point in Case No. 10-21656-E-l l,
stating that “MERS is not the owner of the underlying note and therefore could not transfer the
note, the beneficial interest in the deed of trust, or foreclose on the property secured by the
deed”.
No record document suggests that America’s Wholesale Lender (AWL) transferred its beneficial

interest to The Bank of New York Mellon FKA the Bank of New York.

 

2 lndymac Bank v. Boyd, 880 N.Y.S.Zd 224 (2009).
l 5

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 18 Of 42

The Plaintiff motions this Court to take Judicial Notice of the Memorandum in Support of
the Declaratory Judgment for this case.

Therefore, the assignment on the Substitution of Trustee (see Exhibit “H”) has no validity
and the Defendant is not a real party of interest The Defendant lacks the authority to enforce the

instrument nor claim to be a creditor in this action.

3) The Defendant lacks Standing as a Creditor in this controversy.

Fed. R. Civ. P. 17 states “an action must be prosecuted in the name of the real party of
interes .” The standing doctrine “involves both constitutional limitations on federal court
jurisdiction and prudential limitations on its exercise.” Kowalski v. Tesmer, 543 U.S. 125, 128-
29, 125 S. Ct. 564, 160 L. Ed. 2d 519 (2004) (quoting Warth v. Seldiri, 422 U.'S. 490, 498, 95 S.
Ct. 2197, 45 L. Ed. 2D 343 (1975)). Constitutional standing under Article III requires, at a
minimum, that a party must have suffered some actual or threatened injury as a result of the
defendant’s conduct, that the injury be traced to the challenged action, and that it is likely to be
redressed by a favorable decision (V alley Forge_Christian Coll. V. Am. United for Separation of
Church and State, 454 U.S 464, 472, 102 S. Ct. 752, 70 L. Ed. 2d 700 (1982) (citations and
internal quotations omitted)). Beyond the Article III requirements of injury in fact, causation,
and redressibility, the creditor must also have prudential standing, which is a judicially-created
set of principles that places limits on the class of persons who may invoke the courts’ powers.
(Warth v. Seldin, 422 U.S. 490, 499, 95 S. Ct. 2197, 45 L.Ed. 2d 343 (1975)). As a prudential
matter, a plaintiff must assert “his own legal interests as the real party in interest”. (D___unmore v.

United States 358 F.3d 1107, 1112 (9111 Cir. 2004), as found in Fed. R. Civ. P 17, which provides

 

“an action must be prosecuted in the name of the real party of interest.”

16

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 19 Of 42

ln order to have Standing in this controversy, the Defendant must show that they are a
real party of interest (Patton v. Diemer, 35 Ohio St. 3d 68; 518 N.E.2d 941; 1988), In re
Weisband v. GMAC, UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
ARIZONA. Case No. 4:09-bk-05175-EWH.

Under Generally Accepted Accounting Principles, a Creditor is defined as a party who
has Debited his account and Credits the Debtor. 3, 4
If the Defendant cannot show actual loss as a result of the issuance of the loan, they are not a
real party of interest and therefore do not have Standing in this controversy.

Fed. R. Civ. P. 17 states “an action must be prosecuted in the name of the real party of

interest.” The standing doctrine “involves both constitutional limitations on federal court

4) Forgery and Notary Fraud Found

Upon extensive review of the mortgage note and transaction on said property, 12305
Quilt Patch Lane, Bowie, Maryland 20720, Page 6 and Page 12 of both the first and second
mortgages on the property is a notary page. (Pages 6 and 12 - the original mortgage documents

are on legal sheets therefore the top and bottom of the alleged notary pages are copied and

 

§ *'Sleither,_, as included in its powers not incidental to them, is it a part of a bank's
business to lend its credit lf a bank could lend its credit as well as its money, it might, if
it received compensation and was careful to put its name only to solid paper, make a
great deal more than any lawful interest on its money would amount to. lf not careful,
the power would be the mother of panics . . . lndeed, lending credit is the exact opposite
of lending money, which is the real business of a bank, for while the latter creates a
liability in favor of the bank, the fenner gives rise to a liability of the bank to another. I
Morse. Banks and Banking 5th Ed. Sec 65; Magee, Banks and Banking, 3rd Ed. Sec
248." American Express Co. v. Citizens State Bank, 181 Wis. 172, 194 NW 427
(1923).

4 “A bank is not the holder in due course upon merely crediting the depositors account.”
Bankers Trust v. Nagler, 23 A_D.2d 645, 257 N.Y.S.2d 298 (1965).

17

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 20 Of 42

attached -Exhibit J). Notice on both pages that the name of the Plaintiff`, Theresa D. Royal is
written in long hand and is not Plaintiff’s handwriting and is not an original “wet ink” signature
as is customary for notarized documents in the state of Maryland. In addition there is no Notary
seal affixed, nor did the Closer, Carrie Hellbach, sign the document
Moreover, the initials at the bottom of the page were not initialed by the Plaintiff` and

Plaintiff contends that her initials were forged on both notary documents in this Deed of Trust.
Plaintiff also contends that she did not make any oaths to said Notary Public, Sharon G. Fowler,
nor was Ms. Fowler at the Maximum Title Oifice where this mortgage transaction took place on
December 14, 2005. ln addition, there is another person listed, Wanda DeBord, for Anne
Arundel County. The said property is in Prince George’s County, Maryland and Plaintiff has no
knowledge of who Ms. Debord is or what role she plays in this mortgage transaction This
document is a complete fabrication (Please also thoroughly review the MCI Chain of title
Analysis and Mortgage lnvestigation - Exhibit “F”). Therefore, Plaintiff concludes the entire
original mortgage note and deed of trust was fraudulent and is an unenforceable contract
X. CONCLUSION

If the Defendant wishes to claim standing as a creditor, they must first provide proof that
they are in fact entitled to enforce the security instrument Much like making payments for a
stolen vehicle, under Maryland Commercial Code, the Debtor is entitled to demand proof of
ownership of the Note and/or written authority from the boni fide holder in due course from the
Defendant

If the Defendant cannot produce a legal, valid proof of clairn, then they are not a real
party of interest and therefore have no Standing in this controversy and must be removed from

the record as a creditor against the Plaintiff and their property.

18

 

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 21 Of 42

XI. PRAYER FOR RELIEF

WHEREF()RE, Plaintiff respectfully moves this Honorable Court enter a judgment

ordering the following remedies:

a)

b)

d)

s)

h)

Declare the Debt null and void, and unenforceable between the Parties until such time as
a real and boni fide party of interest presents itself.

Defendant releases all claims against Plaintiff in relations to this case due to lack of proof
of claim and standing

No further action can be taken against Plaintiff, including but not limited to foreclosure
sale, Trustee sale, Quiet Title Action or collections due to the notary fraud and forgery
discovered which deems the original Deed of Trust and Note unenforceable

Removes all derogatory reporting with the credit bureaus in relations to this case and
reporting this account as “Settled in Full”.

Mark this Note as “Settled in Full” for the Defendant’s own record as Well as all public
records including but not limited to; all credit bureaus and county records.

Retum all monies collected on this transaction to date with the same interest as the
original promissory note, calculated from the date of the loan, paid in one lump sum
within 30 days

Order the Defendant and/or the Trustce on the Deed of Trust to issue a full
reconveyance on the Deed of Trust within 30 days. F ailing this, after which, authorize
the Plairitiff to reconvey the property and declare the Deed of Trust null and void.

Any and all other remedies appropriate and necessary deemed by this Honorable Court.

19

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 22 Of 42

Dated this llth day of December, 2018.

Respectiiilly submitted,

WQ>N~

/s/Y?ieresa Dawn Royal

20

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 23 Of 42

CERTIFICATE 0F SERVICE

 

imbyomifyumonais ir‘“dayofi)e¢emha,zoisammmmoopyofihisforegoing
Aavasmyrmceeamgcompiaimrorne¢immymmofveaawnofnemmmm
wimueciakofmenanmjcmfmm¢msuimmmimaandwasmeantime
followingparliesintliemannerdesm`bedbelow:

First Class Mail:

Gene Jung, Esq., Coimsel for Movant
Brock & Scott,`PLLC'

7564 Standish Place, Ste. #115
Rockville, MD 20855

Timothy P. Branigan, Chapter 13 Tnistee
9891 Broken Land Pkwy., Ste. #301

Colmnbia, MD 21046

QQ;,@V/c/

‘i's/ Theresa Dawn Roval
Theresa Dawn Royal, Debtor, Pro Se

 

 

 

Case 18-00474 Doc 1

Filed12/11/18 Page 24 Of 42

UNITED STATES BANKRUPTCY COURT
DISTRICT OF MARYLAND
GREENBELT DIVISION

Date: December 11, 2018

 

Theresa Dawn Royal,

Aka Theresa Dawn Royal Brown Pro Se
12305 Quilt Patch Lane

lBowie, Maryland 20720

Plaintiff,

VS.

THE BANK OF NEW YORK MELLON FKA
THE BANK OF NEW YORK, AS TRUSTEE
FOR THE CERTIFICATEHOLDERS OF THE
CWABS lNC., ASSET-BACKED
CERTIFICATES, SERIES 2006-1

(Notice to Agents is Notice to Principles
Notice to Principles is Notice to Agents)
Defendant.

 

CASE NO.: 18-20486- WIL

CHAPTER 13

MEMORANDUM IN SUPPORT
OF DECLARATORY JUDGMENT

 

 

MEM()RANDUM IN SUPPORT OF)QECLARATORY JUDGMENT

Plaintiff, Theresa Dawn Royal submits this Memorandum in Support of the Declaratory

Judgment.

_S._UI\_IM__AR;_Y

At issue is who the Holder is and whether the Defendant has the authority of or from the

Holder. There is no evidence that supports the Defendant as having any authority to claim the

position of creditor.

In addition, after review of the original mortgage transaction and documents, there

appears to be fraud and forgery that were found in the original loan documents

 

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 25 Of 42

Therefore, the original mortgage note and deed of trust was fraudulent from the

beginning and is an unenforceable contract

ARGUMENTS

There is no real evidence that suppgrts the Defendant as having any
authority to claim the Msition of creditor because no valid and legal claim has

been produced.

As the debt is a negotiable instrument, the Uniform Commercial Code is applicable in

determining the rights and obligations of each party.

Under the Uniform Commercial Code (UCC), the authority to enforce the promissory
note comes directly from the Holder in Due Course. The Uniform Commercial Code (UCC) also
states:

"Person entitled to enforce" an instrument means (a) the holder of the instrument (b) a
non-holder in possession of the instrument who has the rights of a holder, or (c) a person
not in possession of the instrument who is entitled to enforce the instrument pursuant to the
Uniform Commercial Code (UCC). A person may be a person entitled to enforce the
instrument even though the person is not the owner of the instrument or is in wrongful

possession of the instrument

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 26 Of 42

Wherein, to enforce the note, the claimant must either be the holder of the instrument or
have the rights of a holder (Massachusetts ln re Schwartz, 366 B.R.265 (Bankr. D. Mass. 2007)).

The Defendant has not provided evidence to support this.

Under F.R.B.P. Rule 3001 (d), the Defendant must provide a legal and valid proof of
claim as a creditor and states:
Rule 3001(d) Evidence of perfection of security interest
If a security interest in property of the debtor is claimed, the proof of claim shall be
accompanied by evidence that the security interest has been perfected.
HERE, the Defendant have not provided any valid proof of claim as evidence by CA.C.C.
3501 (b) 2 (a) which states:
(2) Upon demand of the person to whom presentment is made, the person making
presentment shall (A) exhibit the instrument [emphasis], (B) give reasonable
identification and, if presentment is made on behalf of another person, reasonable evidence
of authority to do so, and (C) sign a receipt on the instrument for any payment made or

surrender the instrument if full payment is made.

The original promissory note is critical material evidence [emphasis] to support the
Defendant’s proof of claim as it contains the only valid and legally binding chain of title of
assignment on the negotiable instrument and identifies who the last legal Holder in Due Course.
A photocopy of the instrument made years ago is insufficient proof of claim (Indymac Bank v.
Boyd, 880 N.Y.S.Zd 224 (2009) and Nosek v. Ameriquest Mortgage Company (In re Nosek), 286

Br. 374 (Bankr D Mass. 2008).) and is rejected by the Plaintiff as it does not provide any
3

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 27 Of 42

evidence as to who the current [emphasis] Holder in Due Course is. There is no evidence of the

transfer from the original lender to the Defendant

Under the Uniform Commercial Code (UCC), the signature in an instrument denied by
the Party under whom enforcement is required is not admissible The burden of proof must be
bore by the Party seeking enforcement (the Defendant). Therefore, for the purpose of this
controversy, all photocopies of the promissory note is considered a forgery as the signature on

any photocopy supplied by the Defendant cannot be verified, and its authenticity is disputed.

lf Defendant cannot show they are a Note Holder in Due Course or establish lawful
authority from the true Note Holder in Due Course, then they have no Standing to have the right
of enforcement.(521 F. Supp. 2d S.D. Ohio 2007) and Illinois U.S. Bank, N.A. v. Cook, 2009
WL 35286 (N.D. Ill. January 6, 2009).)

MERS has no Lawful Authority to Assign the Note and Deed of Trust.
MERS (Mortgage Electronic Registration Systems) electronically tracks the transfer of

title between assignments of the promissory note for the purpose of securitization tracking.

United States Bankruptcy Court for the Eastern District of Califorriia has issued a ruling

dated May 20, 2010 in the matter of In Re: Walker Case No. 10-21656-}3-11, stating that

 

“MERS is not the owner of the underlying note and therefore could not transfer the note, the
beneficial interest in the deed of trust, or foreclose on the property secured by the deed”, citing In
Re Vargas (California Bankruptcy Court), Landmark v. Kesler (Kansas Supreme Court decision

as to lack of authority of MERS), LaSalle Bank v. Lamy (New York), and ln Re Foreclosure
4

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 28 Of 42

Cases (the “Boyko” decision from Ohio Federal Court CASE NO. NO.I:07CV2282, 07CV2532,
07CV2560, 07CV2602, 07CV2631, 07CV2638, 07CV2681, 07CV2695 , 07CV2920,

07CV2930, 07CV2949, 07CV2950, 07CV3000, 07CV3029).

The alleged “note” indicates that the debt is payable to America’s Wholesale Lender
(AWL). That document is not endorsed by America’s Wholesale Lender (AWL)
to '[he Bank of New York Mellon FKA the Bank of New York, nor does it appear to be an
original document There is no legal assignment of said Deed of Trust to The Bank of
New York Mellon FKA the Bank of New York. Transfer of mortgage paper may be made
outright (sale) or by pledge (as a security for a loan to the transferor.). In either event, to perfect
the transfer, a sale of the note could be invalidated as a fraudulent conveyance under (Civil Code
3440), and transfer in pledge could be invalidated as an unperfected (under Com Code 9313-
93 14).
One without a pecuniary interest in the Mortgage Loan is not an obligee under the debt and, thus,

has no legal standing to foreclose ab initio. (Watkins v. Bryan (1891) 91 C 492, 27 P 77).

The Note is not a bearer instrument, but is an instrument payable to a specific identified
person. Under the Uniform Commercial Code (UCC),
(a) A promise or order is payable to bearer if it is any of the following:
a. States that it is payable to bearer or to the order of bearer or otherwise
indicates that the person in possession of the promise or order is entitled to

payment

b. Does not state a payee.
5

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 29 Of 42

c. States that it is payable to or to the order of cash or otherwise indicates that it
is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (l)
to the order of an identified person or (2) to an identified person or order. A promise
or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is
specifically indorsed. An instrument payable to an identified person may become

payable to bearer if it is indorsed in blank.

A promissory note that is payable to a specifically identified person is not transferred
merely by possession; instead, transfer requires that it be endorsed. Under the Uniform
Commercial Code (UCC), it states:

(a) “Negotiation” means a transfer of possession, whether voluntary or involuntary of
an instrument by a person other than the issuer to a person who thereby
becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified
person, negotiation requires transfer of possession of the instrument and its
endorsement by the holder. If an instrument is payable to bearer, it may be
negotiated by transfer of possession alone.

An endorsement is not made by purchasing a note, or by purchasing a debt, by an

assignment, instead, an endorsement is made by the signature of the specifically identified

person to whom the note is owed. Maryland Commercial Code states:

 

 

 

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 30 Of 42

(a) “endorsement” means a signature, other than that of a signer as maker, drawer, or
acceptor, that alone or accompanied by other words is made on an instrument
for the purpose of (l) negotiating the instrument, (2) restricting payment of
the instrument, or (3) incurring endorser’s liability on the instrument, but
regardless of the intent of the signer, a signature and its accompanying Words
is an endorsement unless the accompanying words, terms of the instrument,
place of the signature, or other circumstances unambiguously indicate that the
signature Was made for a purpose other than endorsement For the purpose of
determining Whether a signature is made on an instrument, a paper affixed to
the instrument is a part of the instrument

(b) “Endorser” means a person who makes an endorsement.

(c) F or the purpose of determining whether the transferee of an instrument Is a
holder, an endorsement that transfers as a security interest in the instrument is
effective as an unqualified endorsement of the instrument

(d) lf an instrument is payable to the holder under a name that is not the name of the
holder, endorsement may be made by the holder in the name stated in the
instrument or in the holder’s name or both, but signature in both names may
be required by a person paying or taking the instrument for value or

collection.

If one bought a note and intends to enforce it, but the note does not carry the endorsement of the

payee, that person can bring an action in court to specifically enforce the right to an

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 31 Of 42

endorsement Then, once that is done, the creditor can enforce the note against its maker. The

Uniform Commercial Code (UCC) states:

(a) An instrument is transferred when it is delivered by a person other than its issuer for
the purpose of giving to the person receiving delivery the right to enforce the
instrument

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the
transferee any rights of the transferor to enforce the instrurnent, including any right as
a holder in due course, but the transferee cannot acquire the rights of the holder in due
course by a transfer, directly or indirectly, from a holder in due course if the
transferee engaged in fraud or illegality affecting the instrument

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee
does not become a holder because of lack of endorsement by the transferor, the
transferee has a specifically enforceable right to the unqualified endorsement of the
transferor, but negotiation of the instrument does not occur until the endorsement is
made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the
instrument does not occur. The transferee obtains no rights under this division and

has only the rights of a partial assignee.

Stay-relief requests are governed by Fed. R. Bankr. P. 4001(a)(l), to which Fed. KBankr.P.

9014 is applicable Rule 9014, in turn, incorporates Rule 7017, which makes Fed.R.Civ.P. 17

applicable (“an action must be prosecuted in the name of the real party of interest.”)
8

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 32 Of 42

ln In re Mitchell Case No. BK-S-07-16-16226-LBR (Bankr.Nev. 3/31/2009) (At page

 

10) the Court found that “MERS does not have standing merely because it is the alleged
beneficiary under the deed of trust. lt is not a beneficiary and, in any event, the mere fact that an
entity is named beneficiary of a deed of trust is insuiiicient to enforce the obligation”

In In re Maisel, the Bankruptcy Court for the District of Massachusetts found that a
lender did not have standing to seek relief h'om its motion for relief. 378 B.R. 19, 22 (2007)
“Where the mortgagee has ‘transferred’ only the mortgage, the transaction is a nullity and his
‘assignee,’ having received no interest in the underlying debt or obligation, has a worthless piece
of paper.” (4 RICHARD R. POWELL, POWELL ON REAL PROPERTY, § 37.27[2] (2000); 1_n_

re Mitchell Case No. BK-S-07-16226-LBR (Bankr. Nev. 3/31/2009) (At page 12) MERS

 

website admits at pages (10, 20, 22, 26, 34, 38, 40, 42, 44, 46, 62, 68, 72, 76, 78, 88, 89, 992
MERS stands in the same shoes as the servicer to the extent that it is not the beneficial
owner of the promissory note. An investor, typically a secondary market investor, will be
the ultimate owner of the note. (fn)

Foot Note:
Even though the servicer has physical custody of the note, custom in the mortgage
industry is that the investor (F annie Mae, Freddie Mac, Ginnie Mae or a private investor)

owns the beneficiary rights to the promissory note.

In consolidated cases of In re Foreclosure Cases, 521 F. Supp. 2D 650, 653 (S.D. Oh.
2007), a standing challenge was made and the Court found that there Was no evidence of record

that New Century ever assigned to MERS the promissory note or otherwise gave MERS the
9

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 33 Of 42

authority to assign the note. Beginning with this case, courts around the country started to
recognize that MERS had no authority in the notes and could not transfer an interest in a

mortgage upon which foreclosure could be based.

Plaintiff motions this Court to take mandatory judicial notice of the following Supreme
Court cases:

Kansas Supreme Court in re: Landmark Nat’l Bank v. Kesler, 2009 Kan. LEXIS 834
(Aug 28, 2009)

and

Maine Supreme Court in re: MERS v. Saunders
and

Massachusetts Supreme Court in re: U.S. BANK NA'IIONAL ASSOClATION,
vs. Antonio IBANEZ

in support of Plaintiff’s Quiet Title Action in which both Supreme Courts ruled against MERS.

On August 28, 2009, the Kansas Supreme Court issued a landmark ruling regarding the
standing, rights and interests of MERS in Landmark Nat’l Bank v. Kesler, 2009 Kan LEXIS 834
(Aug 28, 2009). The decision also addressed the role MERS plays in providing an opaque veil

that clouds not only the actual real ownership of the promissory note, but title to the property.

In Landmark Nat’l Bank v. Kesler, MERS was the appellant who sought to invoke due
process rights which it said were violated When MERS failed to get notice of the fact that their
“interest” was being wiped out via a prior foreclosure it did not receive notice of. The Court said

simply that MERS -- or any nominee” didn’t have any interest and proves its point by reference

to simple statements in the documents and the simplest of laws and interpretation of the role of
1 0

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 34 Of 42

MERS and the requirements of recordation. The splitting or bifiircation of the promissory note or

mortgage note and mortgage or deed of trust creates an immediate and fatal flaw in title.

The Kansas Supreme Court went on to cite several other case across the nation and stated:
“When the role of a servicing agent [MERS] acting on behalf of a mortgagee is thrown into the
mix, it is no wonder that it is often difficult for unsophisticated borrowers to be certain of the
identity of their lenders and mortgagees.” In re Schwartz, 366 B.R. 265, 266 (Bankr. D. Mass.
2007) and then cited the Supreme Court of New York (Kings County) that said: “['l`]he practices
of the various MERS members, including both [the original lender] and [the mortgage
purchaser], in obscuring from the public the actual ownership of a mortgage, thereby creating the
opportunity for substantial abuses and prejudice to mortgagors . . . , should not be permitted to
insulate [the mortgage purchaser] from the consequences of its actions in accepting a mortgage
from [the original lender] that was already the subject of litigation in which [the original lender]
erroneously represented that it had authority to act as mortgagee.” Johnson, 2008 WL 4182397,

at *4, 873 N.Y.s.zd 234 (2008).

The court viewed MERS as simply a "straw man" when it stated: "The relationship that
MERS has to (to holder of a loan) is more akin to that of a straw man than to a party possessing
all the rights given a buyer. A mortgagee and a lender have intertwined rights that defy a clear
separation of interests, especially when such a purported separation relies on ambiguous
contractual language The law generally understands that a mortgagee is not distinct from a
lender: a mortgagee is “[o]ne to whom property is mortgaged: the mortgage creditor, or lender.”

Black’s Law Dictionary 1034 (8th ed. 2004). By statute, assignment of the mortgage carries with
1 1

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 35 Of 42

it the assignment of the debt. K.S.A. 58-2323. Although MERS asserts that, under some
situations, the mortgage document purports to give it the same rights as the lender, the document
consistently refers only to rights of the lender, including rights to receive notice of litigation, to
collect payments, and to enforce the debt obligation. The document consistently limits MERS to

acting “solely” as the nominee of the lender."

The Missouri court found that, because MERS Was not the original holder of the
promissory note and because the record contained no evidence that the original holder of the note
authorized MERS to transfer the note, the language of the assignment purporting to transfer the
promissory note was ineffective "MERS never held the promissory note, thus its assignment of
the deed of trust to chen separate from the note had no force." 284 S.W.3d at 624; see also In
re Wilhelm, 407 B.K 392 (Bankr. D. Idaho 2009) (standard mortgage note language does not
expressly or implicitly authorize MERS to transfer the note); ln re Vargas, 396 B.R. 511, 517
(Bankr. C.D. Cal. 2008) ("[l]f FHM has transferred the note, MERS is no longer an authorized

agent of the holder unless it has a separate agency contract with the new undisclosed principal

MERS presents no evidence as to who owns the note, or of any authorization to act on
behalf of the present owner."); Saxon Mortgage Services, Inc. v. Hillery, 2008 WL 5170180
(N.D. Cal. 2008) (unpublished opinion) ("[F]or there to be a valid assignment, there must be
more than just assignment of the deed alone; the note must also be assigned . . . MERS
purportedly assigned both the deed of trust and the promissory note. . . . However, there is no
evidence of record that establishes that MERS either held the promissory note or was given the

authority . . . to assign the note.").

12

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 36 Of 42

The Court challenged MERS standing in any foreclosure action when it stated: "What stake
in the outcome of an independent action for foreclosure could MERS have? lt did not lend the
money to Kesler or to anyone else involved in this case. Neither Kesler nor anyone else involved
in the case was required by statute or contract to pay money to MERS on the mortgage [citation
omitted] (”MERS is not an economic ‘beneiiciary’ under the Deed of Trust. It is owed and will
collect no money from Debtors under the Note, nor will it realize the value of the Property
through foreclosure of the Deed of Trust in the event the Note is not paid.”). If MERS is only

the mortgagee, without ownership of the mortgage instrument, it does not have an enforceable

right."

"The mortgage instrument states that MERS functions "solely as nominee” for the lender
and lender's successors and assigns. The word "nominee" is defined nowhere in the mortgage
document, and the functional relationship between MERS and the lender is likewise not defined
In the absence of a contractual dcfinition, the parties leave the definition to judicial
interpretation What meaning is this court to attach to MERS's designation as nominee for
Millennia? The parties appear to have defined the word in much the same way that the blind men
of Indian legend described an elephant-their description depended on which part they were
touching at any given time. Counsel for Sovereign stated to the trial court that MERS holds the
mortgage "in street name, if you will, and our client the bank and other banks transfer these
mortgages and rely on MERS to provide them with notice of foreclosures and what not." He later
stated that the nominee "is the mortgagee and is holding that mortgage for somebody else. " At

another time he declared on the record that the nominee "is more like a trustee or more like a
1 3

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 37 Of 42

corporation, a trustee that has multiple beneficiaries Now a nominee's relationship is not a trust
but if you have multiple beneficiaries you don't serve one of the beneficiaries you serve the

trustee of the trust. You serve the agent of the corporation."

In the end, the court summarized that MERS had no standing or right to assert a claim
when it stated: "MERS's contention that it was deprived of due process in violation of
constitutional protections runs aground in the shallows of its property interest As noted in the
discussion of the first issue above, MERS did not demonstrate, in fact, did not attempt to
demonstrate, that it possessed any tangible interest in the mortgage beyond a nominal
designation as the mortgagor. lt lent no money and received no payments from the borrower. It
suffered no direct, ascertainable monetary loss as a consequence of the litigation. Having
suffered no injury, it does not qualify for protection under the Due Process Clause of either the

United States or the Kansas Constitutions.”

In re: MERS v. Saunders (Maine Supreme Court Ruling docket Cum-09-640 August ` l, 2010),
the Justices concluded:
ln order to enforce a debt obligation secured by a mortgage and note, a party must be in
possession of the note.4 See Premier Capital, Inc. v. Doucette, 2002 ME 83, 11 7, 797
A.2d 32, 34 (describing a note associated With a mortgage as a negotiable instrument).
Pursuant to Maine’s adoption of the Uniform Commercial Code, the only party entitled to
enforce a negotiable instrument is:
(l) The holder of the instrument; (2) A non-holder in possession of the instrument who has

the rights of a holder; or

14

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 38 Of 42

(3) A person not in possession of the instrument who is entitled to enforce the instrument
pursuant to section 3-1309 or 3-1418, subsection (4). A person may be a person entitled to
enforce the instrument even though the person is not the owner of the instrument or is in
wrongful possession of the instrument

ll M.R.S. § 3-1301 (2009). MERS does not qualify under any subsection of section 3-
1301 because, on this record, there is no evidence it held the note, was in possession of
the note, was purporting to enforce a lost, destroyed, or stolen instrument pursuant to
ll M.R.S. § 3-1309 (2009), or Was purporting to enforce a dishonored instrument pursuant

to ll M.R.S. § 3-1418(4) (2009).

And further concludes:

In summary, we hold that MERS could not institute this foreclosure action and invoke
the jurisdiction of our courts because it lacks an enforceable right in the debt that
secures the mortgage Although MERS lacked standing in the present case, the
jurisdictional flaw was corrected when the court appropriately granted the Bank’s motion
for substitution The court erred, however, in granting the Bank’s “renewed ” motion for
summary judgment both because the Rules of Civil Procedure do not allow for
reconsideration or amendment in the absence of a final judgment and because the motion,
even as amended did not support a conclusion that the Bank was entitled to judgment as a

matter of law.

15

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 39 Of 42

Forgerv and Notary Fraud Was Found

Upon extensive review of the mortgage note and transaction on said property, 12305
Quilt Patch Lane, Bowie, Maryland 20720, Page 6 and Page 12 of both the first and second
mortgages on the property is a notary page. (Pages 6 and 12 - the original mortgage documents
are on legal sheets therefore the top and bottom of the alleged notary pages are copied and
attached -Exhibit J). Notice on both pages that the name of the Plaintiff, Theresa D. Royal is
written in long hand and is not Plaintift’s handwriting and is not an original “wet ink” signature
as is customary for notarized documents in the state of Maryland. In addition, there is no Notary
seal ained, nor did the Closer, Carrie Hellbach, sign the document

Moreover, the initials at the bottom of the page were not initialed by the Plaintiff and

Plaintiff contends that her initials were forged on both notary documents in this Deed of Trust.
Plaintiff also contends that she did not make any oaths to said Notary Public, Sharon G. Fowler,
nor was Ms. Fowler at the Maximurn Title Oflice where this mortgage transaction took place on
December 14, 2005. In addition, there is another person listed, Wanda DeBord, for Anne
Arundel County. The said property is in Prince George’s County, Maryland and Plaintiff has no
knowledge of who Ms. Debord is or what role she plays in this mortgage transaction This
document is a complete fabrication (Please also thoroughly review the MCI Chain of title
Analysis and Mortgage Investigation - Exhibit “F”). Therefore, Plaintiff concludes the entire

original mortgage note and deed of trust was fraudulent and is an unenforceable contract

16

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 40 Of 42

CONCLUSION

To provide proof of claim, the Defendant must produce the original wet ink signature as
evidence showing the true chain of title transfer leading to the Defendant, endorsing the
Defendant as the Holder in Due Course. The Defendant’s reliance on MERS’s assignment has
no standing and is not enforceable

Moreover, the evidence presented showing fraud and forgery of the notarized document

should deem this alleged Deed and Note of Trust not enforceable

Respectfully Submitted,

T a~ /@a.A//

V /s/ Theresa Dawn Roval
Theresa Dawn Royal, Plaintiff (Pr 'Se

 

l7

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 41 Of 42

CERTIFICATE OF SERVICE
l hereby certify that a copy of this document was filed with the Clerk of the Bankruptcy Court
for the District of Maryland and will be provided to the following parties by email or U.S. Mail
this 11th day of December, 2018: Timothy P. Branigan, 9891 Broken Land Pkwy., Ste 301,
Columbia, MD 21046, Chapter 13 Trustee; Gene Jung, Esq., Brock & Scott, PLLC, 7564

Standish Place, Ste. 115, Rockville, MD 20855, Counsel for The Bank of New York Mellon.

raw

/s/ Theresa Dawn Ro al
Theresa Dawn Royal, Debtor, Pro Se

 

18

 

 

 

 

Case 18-00474 DOC 1 Filed 12/11/18 Page 42 Of 42

EXHIBIT “A”

(Alleged Proof of Claim From Bank of
New York Mellon - Claim No. 2-1)

 

 

